DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Priority

2. 	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2018-023368 and JP2018-227346, filed on February 13, 2018 and December 4, 2018 respectively.

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1, 21 and 22 have been considered but are not persuasive.
	Applicant states that “the applied art of Kunihiro and Aiso is not seen to disclose or to suggest the features of…acquiring the first information and the second information during a predetermined period when the operator handles the handling portion, and acquiring information concerned with a contact force generated by a contact of the predetermined portion and a peripheral object based on the first information during the predetermined period when the operator handles the handling portion”, because “in Kunthiro, after the control unit (90) receives the command from the worker, the control unit (90) controls the tool holder (30) to move by the robot arm (60) automatically and determines the attached state of the tool holder (30)” as taught in Col. 5, line 6 – Col. 6, line 2. However, Examiner’s position is that this argument is not persuasive because Applicant appears to point to a citation in Kunthiro that does not relate to the claimed features. Applicant does not appear to provide any remarks/arguments regarding the actual citation used to overcome this claimed feature, hence Examiner maintains that Kunihiro in view of Aiso overcomes this limitation.
	Applicant states that AISO et al. is not seen to teach “a setting process of setting a first section and a second section during the predetermined period based on the information concerned with the contact force, the first section being a section for performing a position control of the robot arm based on the second information, and the second section being a section for performing a force control of the robot arm based on the first information” because “the start conditions and the end conditions of the position control and the impedance control is set by using the input device (95) or the communication interface (94)”. However, Examiner’s position is that this argument is not persuasive because Applicant appears to point to a citation in AISO et al. that does not relate to the claimed features. Applicant does not appear to address the actual citation used in the previous rejection to overcome this claimed feature, hence Examiner maintains that Kunihiro in view of AISO et al. overcomes this limitation.

Allowable Subject Matter
4. 	Claims 2-15 and 24-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. 	Claims 20, 35 and 36 are allowable over the prior art. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 1, 16-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro (US 10,406,644 B2) in view of AISO et al. (US 2015/0105907 A1).

	Regarding claims 1, 16, 18 and 19, Kunihiro discloses a controller/control unit 90 of a robot/robot 50 comprising a robot arm/robot arm 60 (Col. 4, lines 48-50), robot system, control method of a controller controlling a robot provided with a handling portion/input section which is handled by an operator (Col. 5, line 59), and non-transitory computer readable medium storing a program causing a computer to execute the control method, a first sensor configured to acquire first information of a force acting on a predetermined portion of the robot arm (i.e. a contact section attached to a distal end of the force sensor 81 - Col. 5, lines 15-20), and a second sensor configured to acquire second information of position or orientation of the predetermined portion of the robot arm (i.e. sensor 80 is a positional sensor including a laser, provided on the tool mount or the end of the tool arm in order to properly determine a distance from the working surface) [0120], the controller comprising a processing part executing:
	a first acquiring process of acquiring the first information and the second information during a
predetermined period when the operator handles the handling portion (i.e. the force acting on
the force sensor 81 is changed according to the displacement. Accordingly, if the position of the
side surface of the tool holder 30 is deflected in a direction orthogonal to the center axis of the main spindle 20, the runout is reflected in the detection values obtained over the predetermined period of time - control unit 90 rotates the main spindle 20 by controlling the rotation servo motor 22, and causes the memory device 91 to store detection values of the displacement sensor 83 over a predetermined period of time — Col. 6, lines 3-7, 37-47, 61-67);
	a second acquiring process of acquiring information concerned with a contact force generated by a contact of the predetermined portion and a peripheral object based on the first information during the predetermined period when the operator handles the handling portion (i.e. the forces with which the probe 82 comes into contact with first, second and third circumferential positions of the tool holder 30 are detected by the force sensor 81 in states where the probe 82 attached to the distal end portion of the robot arm 60 is arranged at predetermined measurement positions — Col. 8, line 65 — Col. 9, line 11).
	Kunihiro does not disclose the processing part executing: a setting process of setting a first section and a second section during the predetermined period based on the information concerned with the contact force, the first section being a section for performing a position control of the robot based on the second information (position or orientation of the predetermined portion of the robot arm), and the second section being a section for performing a force control of the robot based on the first information (first force acting on a predetermined portion of the robot arm). 
	However, AISO et al. discloses that impedance control unit 220 determines the amounts of movement and directions of movement of the endpoint (of robot arm 22) in time series based on the sensor information acquired from the force sensor 25 via the sensor information acquisition unit 240
(contact force) so that the impedance set as the target (target impedance) may be obtained [0075, 0129].
	AISO et al. further discloses that main control unit 202 sends a synchronization signal T1 that allows execution of processing of calculating the movement command values to the impedance control unit 220 at predetermined intervals [0142].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing part of Kunihiro to include the features of AISO et al. in order to efficiently move an object to a target position even when the object differs in position in operation by a robot.

	Regarding claim17, Kunihiro further discloses the robot system according to claim 16, wherein the robot comprises an end effector supported by the robot arm and the first sensor acquires the first information data of the first force acting on the end effector (i.e. the forces with which the probe 82 comes into contact with first, second and third circumferential positions of the tool holder 30 are detected by the force sensor 81 in states where the probe 82 attached to the distal end portion of the robot arm 60 is arranged at predetermined measurement positions — Col. 8, line 65 — Col. 9, line 11).

	Regarding claim 23, neither Kunihiro nor AISO et al. specifically disclose the controller according to claim 1, wherein the processing part is configured to set a section in which the information concerned with the contact force is determined zero as the first section, and wherein the processing part is configured to set a section in which the information concerned with the contact force is determined not zero as the second section.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing part of Kunihiro to set a section in which the information concerned with the contact force is determined zero as the first section, and wherein the processing part is configured to set a section in which the information concerned with the contact force is determined not zero as the second section, since it is well known in the art for contact force sensors to sense an amount of force or not sense any force at all.

	Regarding claims 21 and 22, Kunihiro discloses a display apparatus (e.g. display device 92 — Col. 8, lines 49-64) comprising display area displaying data concerned with a robot, and controlling method controlling a display apparatus comprising display area displaying data concerned with a robot by a controller as shown in claim1 above.
	Kunihiro does not disclose the display apparatus comprising a processing part executing:
	a displaying process of displaying a first section and a second section on the display area based on information concerned with a contact force generated by a contact of the predetermined portion and a peripheral object acquired based on the first information, the first section being a section for performing a position control of the robot based on the second information, the second section being a section for performing a force control of the robot based on the first information.
	However, AISO et al. discloses that position control unit 210 determines a trajectory of the endpoint, i.e., amounts of movement and directions of movement of the end point in time series based on the acquired information on the movement route of the robot [0125, 127].
	AISO et al. further discloses the setting of “the second section being a section for performing a force control of the robot based on the first information” by teaching that impedance control unit 220 determines the amounts of movement and directions of movement of the endpoint in time series based

on the sensor information acquired from the force sensor 25 via the sensor information acquisition unit 240 so that the impedance set as the target (target impedance) may be obtained [0129].
	AISO et al. further discloses that robot controller 10 may be realized by a computer 90 including e.g., a processor 91 such as a CPU (Central Processing Unit), a main storage device 92 such as a RAM (Random Access Memory), an auxiliary storage device 93 such as an HDD (Hard Disk Drive), a communication interface (I/F) 94 for wired or wireless connection to a communication network, an input device 95 such as a mouse, a keyboard, a touch sensor, and a touch panel, a display device 96 such as a liquid crystal display [0108].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Kunihiro to include the features in conjunction with the display of AlSO et al. in order to efficiently move an object to a target position even when the object differs in position in operation by a robot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664